Title: Bennett H. Henderson to Craven Peyton, 30 April 1811
From: Henderson, Bennett H.
To: Peyton, Craven


          
            Dear Sir
            Shelby County Kentucky 30th April 1811
          
            I have Contemplated writing this letter for a considerable time and hope that you will think propper to answer me According to my request as I deem you the most propper person to apply to for Certain information, if I recollect right about four or five years ago I gave you my deed for one hundred and two acres of Land back of the town of town of milton Milton by the hand of my brother James the particulars of which has entirely Slipt my memory my Object in Mentioning it is Simply this That as he has trespast Largly upon my rights it is probable he has taken an advantage of my ignorance and plac,d in the deed more that than what I designd, if you will please to inform me whether it includes more than the above mention,d Land you will Set my mind Considerably at ease  he also informd me that he had left two protested orders in your hands to be Sued for one on himself for Sixty odd pounds and the other on Isham Henderson for twenty five Said orders were Given me from my brother John if this is the Case I Suppose your information your information on the Subject will be Satisfactory and Correct if you have such orders in your possession you will be Kind Enough to forward them to me or inform me the Situation of them my design is immedeately to dispose of all the property adjoining milton belonging to me which I have not deeded away or otherwise dispos,d of I am Sorry that I have neglected this bussiness So long my brother James has made a Vast Confusion in my affairs and am Sorry to add that his Character in Kentucky is now at a low Ebb indeed I am told he is living Near Natchez in affluent Circumstances
          no news of importance So I conclude Your Friend &c 
          
            Bennett H
              Henderson
        